52 F.3d 330NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Jorge Antonio LAZO, Appellant,v.UNITED STATES of America, Appellee.
No. 94-4089.
United States Court of Appeals,Eighth Circuit.
Submitted:  Apr. 11, 1995.Filed:  Apr. 19, 1995.

Before FAGG, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Jorge Antonio Lazo appeals from the final order entered in the district court1 dismissing his 28 U.S.C. Sec. 2255 motion.  We have carefully reviewed the record and the parties' briefs and conclude that no error of law appears.  Accordingly, we affirm the judgment of the district court for the reasons set forth in its opinion.  See 8th Cir.  R. 47B.


2
A true copy.

Attest:

3
CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



1
 The Honorable Rodney S. Webb, Chief Judge, United States District Court for the District of North Dakota